From a conviction of aggravated assault with a fine of $200 appellant prosecutes this appeal.
There is in the record what purports to be a statement of facts and *Page 287 
some bills of exception, but neither of them show to have been filed in the lower court. The Assistant Attorney-General on that account makes the point that they can not be considered, which is correct. There is no question raised by the motion for new trial which can be reviewed without a statement of facts, or bills of exception.
The judgment is, therefore, affirmed.
Affirmed.
                          ON REHEARING.                         March 18, 1914.